DETAILED ACTION
This communication is in response to U.S. Application No. 13/970525 filed on September 29, 2021.


Allowable Subject Matter
	Claims 1, 3, 8-11, 13 and 15-26 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on 04/13/2009, claims 1, 3, 8-11, 13 and 15-26 were searched upon and Examiner concludes the Lee et al. U.S. Patent Application Publication No. 2014/0101234 (herein as ‘Lee’) and further in view of DeKoning et al. U.S. Patent No. 6,480,970 (herein as ‘DeKoning’) and Sorenson et al. Canadian Intellectual Property Office 02840596 (herein as ‘Sorenson’) do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 1, 3, 8-11, 13, 15 and 16-26. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“receiving a write request from an application while the device is operating in a connected mode in which the device is connected to cloud storage, the connected mode defining a first order in which instances of data and metadata for the instances of data are to be written to local storage of the device; writing a first instance of data specified by the write request to the cloud storage; indicating success of the write request to the application; after indicating the success of the write request to the application, writing the first instance of data to a first area of the local storage; after writing the first instance of data to the first area of the local storage, writing metadata for the first instance of data to a second area of the local storage; determining that the device has been disconnected from the cloud storage and is operating in a disconnected mode, the disconnected mode defining a second order in which the instances of data and the metadata for the instance of data are to be written to the local storage, the second order being reversed compared to the first order to avoid data integrity issues associated with reconciling the cloud storage and the local storage; writing, while the device is operating in the disconnected mode, metadata for a second instance of data to the second area of the local storage; and after writing the metadata for the second instance of data to the second area of the local storage, writing the second instance of data to the first area of the local storage.” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Lee et al. U.S. Patent Application Publication No. 2014/0101234 and further in view of DeKoning et al. U.S. Patent No. 6,480,970 and Sorenson et al. Canadian Intellectual Property Office 02840596 et al. U.S. Publication No. 2002/0049749 do not teach the claimed limitations and 35 U.S.C. 103 (a) rejection. In particular the cited references do not teach the claimed concept of receiving write request, determining if the device is connected to a storage, and based upon the determination writing data to a local storage or a cloud storage in a particular order.

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter described by the combined limitations as highlighted above and further detailed in each of the independent claims 1, 3, 8-11, 13 and 15-26.



After a search and thorough examination of the present application and in light of the prior art made of records, claims 1, 3, 8-11, 13 and 15-26 (renumbered as 1-19) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./  December 22, 2021
Examiner, Art Unit 2159

/AMRESH SINGH/Primary Examiner, Art Unit 2159